Case 1:18-cv-09104-KPF Document 10-1 Filed 10/26/18 Page 1 of 2

Oct 04, 2018 17:11:00

Robbins Geller Rudman & Dowd LLP Files Class Action Suit Against TG Therapeutics,
Inc.

Business Wire
NEW VORK -- October 4, 2018

Robbins Geller Rudman & Dowd LLP (http://www.rgrdlaw.com/cases/tgtherapeutics/) today announced
that a class action has been commenced on behalf of purchasers of TG Therapeutics, Inc. (NASDAQ:
TGTX) common stock during the period between June 4, 2018 and September 25, 2018 (the “Class
Period”). This action was filed in the Southern District of New York and is captioned Reinmann \/. TG
Therapeutics, Inc., et al., No. 18-cv-09104.

The Private Securities Litigation Reform Act of 1995 permits any investor who purchased TG common
stock during the Class Period to seek appointment as lead plaintiff. A lead plaintiff acts on behalf of all
other class members in directing the litigation. The lead plaintiff can select a law firm of its choice. An
investor's ability to share in any potential future recovery is not dependent upon serving as lead
plaintiff. If you wish to serve as lead plaintiff, you must move the Court no later than 60 days from
today. If you wish to discuss this action or have any questions concerning this notice or your rights or
interests, please contact plaintiff’s counsel, David A. Rosenfeld of Robbins Geller at 800/449-4900 or
619/231-1058, or via e~mail at djr@rgrdlaw.com. You can view a copy of the complaint as filed at
http://www.rgrdlaw.com/cases/tgtherapeutics/ .

The complaint charges TG and its Chief Executive Officer with violations of the Securities Exchange Act
of 1934. TG is a developmental biopharmaceutical company focused on the acquisition, development
and commercialization of novel treatments for B~cell malignancies and autoimmune diseases. The
Company is developing two therapies targeting hematologic malignancies: TG-1101 (ublituximab), a
glycoengineered monoclonal antibody that targets a unique epitope on the CD20 antigen found on
mature B-lymphocytes, and TGR-1202 (umbralisib), an orally available PIBK delta inhibitor. During the
Class Period, TG was engaged in a randomized controlled Phase 3 trial to evaluate TG-1101 in
combination with TGR~1202 for patients with front-line and previously treated Chronic Lymphocytic
Leukemia (“CLL"), known as the UNITY-CLL Trial.

The complaint alleges that during the Class Period7 defendants made false and misleading statements
and/or failed to disclose adverse information regarding TG’s business and prospects. Specifically, the
complaint alleges defendants failed to disclose that TG was involved in cleaning the data collected in
the UNITY-CLL Trial and, as a result, was able to gain an understanding as to the efficacy of the
combination therapy; that, as a result of that data cleaning, TG knew the UNITY-CLL Trial had failed to
meet its stated goal7 and that, as a result, the Company would not be able to seek accelerated
approval; and that7 given that the UNITY-CLL Trial had failed to meet its stated goal, it was highly
unlikely that the combination therapy would meet its primary endpoint of increased progression free
survival ~ in other words, the drug therapy had failed. As a result of defendants’ false statements
and/or omissions, the price of TG common stock was artificially inflated during the Class Period to as
high as $14.70 per share.

Then, on September 25, 2018, TG announced that it would not be releasing the data from the UNITY-CLL
Trial and that it had failed to meet the trial’s stated goal. The Company issued a press release
announcing that the Data Safety Monitoring Board had met to review ongoing data from the UNITY-CLL
Trial and had advised the Company that the interim analysis of the study data could not be conducted
at this time because the data was not sufficiently mature to conduct the analysis. In response to the
news that the UNITY~CLL Trial had failed to meet its stated goal and that potential commercialization
would be greatly delayed, the price of TG stock declined 44%, falling from $9.25 per share to $5.15 per
share.

Plaintiff seeks to recover damages on behalf of all purchasers of TG common stock during the Class
Period (the “Class”). The plaintiff is represented by Robbins Geller, which has extensive experience in
prosecuting investor class actions including actions involving financial fraud.

Robbins Geller is one of the world’s leading law firms representing investors in securities litigation.
With 200 lawyers in 10 offices, Robbins Geller has obtained many of the largest securities class action
recoveries in history. For five consecutive years, ISS Securities Class Action Services has ranked the
Firm in its annual SCAS Top 50 Report as one of the top law firms in both amount recovered for
shareholders and total number of class action settlements. Robbins Geller attorneys have helped shape
the securities laws and recovered tens of billions of dollars on behalf of aggrieved victims. Beyond

Case 1:18-cv-09104-KPF Document 10-1 Filed 10/26/18 Page 2 of 2

securing financial recoveries for defrauded investors, Robbins Geller also specializes in implementing
corporate governance reforms, helping to improve the financial markets for investors worldwide.
Please visit http://www.rgrdlaw.com for more information.

https : //www.linkedi n.com/company/rgrdlaw
https: //twitter.com/rgrdlaw

https : //www.facebook.com/rgrdlaw

https : / / plus.google.com/ +Rg rdlaw/ posts

View source version on businesswire.com:
https://www.businesswire.com/news/home/2018100400584l/en/

Contact:

Robbins Geller Rudman & Dowd LLP
David A. Rosenfeld, 800-449-4900
djr@rgrdlaw.com

-0~ 0Ct/O4/2018 21:11 GMT

